           Case 2:18-cv-01803-TSZ Document 45 Filed 01/30/20 Page 1 of 4



1    GUS MAXWELL                                             THE HONORABLE THOMAS S. ZILLY
     United States Department of Justice
2    Environment and Natural Resources Division
3    Environmental Defense Section
     P.O. Box 7611
4    Washington, D.C. 20044
     (202) 514-0135
5    (202) 514-8865 (fax)
6    gustavus.maxwell@usdoj.gov

7    Attorney for Defendants
8
                              UNITED STATES DISTRICT COURT
9
                        FOR THE WESTERN DISTRICT OF WASHINGTON
10                                     AT SEATTLE

11
     CITIZENS FOR CLEAN AIR, a project of
12
     ALASKA COMMUNITY ACTION ON TOXICS,
13   and SIERRA CLUB,

14                                   Plaintiffs,
15
            v.                                                Case No. 2:18-cv-01803-TSZ
16
     ANDREW WHEELER, in his official capacity as
17   Acting Administrator of the United States                JOINT STATUS REPORT
     Environmental Protection Agency; and CHRIS
18   HLADICK, in his official capacity as Regional
19   Administrator of the United States Environmental
     Protection Agency Region 10,
20
                                      Defendants.
21
22
23         Defendants, Andrew Wheeler and Chris Hladick, in their official capacities as
24
     administrators of the United States Environmental Protection Agency, and Plaintiffs, Citizens for
25
     Clean Air and the Sierra Club, file this joint status report as directed by paragraph 2(b) of the
26
27   Court’s October 23, 2019 Minute Order at Docket Number 37.

28
     JOINT STATUS REPORT                                               United States Department of Justice
     No. 2:18-cv-01803-TSZ                          1                  Environmental Defense Section
                                                                       P.O. Box 7611
                                                                       Washington, D.C. 20044
                                                                       (202) 514-0135
          Case 2:18-cv-01803-TSZ Document 45 Filed 01/30/20 Page 2 of 4



1         1. On January 9, 2020, the Environmental Protection Agency signed a Federal Register
2            notice announcing its finding that the State of Alaska submitted an administratively
3
             complete state implementation plan, or SIP, to address “serious nonattainment area”
4
             plan requirements for the Fairbanks North Star Borough for the 2006 24-hour PM2.5
5
6            National Ambient Air Quality Standards.

7         2. The Environmental Protection Agency has delivered notice of this determination to the
8            Office of the Federal Register for review and publication.
9
          3. The parties are engaged in negotiations on Plaintiffs’ claim for costs, and hope to
10
             resolve this claim prior to the February 20, 2020 deadline for Plaintiffs to file a motion
11
12           for costs. See Order Granting Motion to Extend Deadline to File Motion for Costs at

13           Dkt. 44.
14
          Respectfully submitted this 30th day of January 2020 by:
15
                                                      /s/ Gus Maxwell
16                                                    GUS MAXWELL
17                                                    U.S. Department of Justice
                                                      Environment & Natural Resources Division
18                                                    Environmental Defense Section
                                                      P.O. Box 7611
19                                                    Washington, DC 20044
20                                                    Phone: (202) 514-0135
                                                      Fax: (202) 514-8865
21                                                    gustavus.maxwell@usdoj.gov
22                                                    Attorney for Defendants
23
24                                                    /s/ Jeremy Lieb
                                                      Jeremy C. Lieb (WSB #47219)
25                                                    Erik Grafe (AK Bar #0804010) (pro hac vice)
26                                                    EARTHJUSTICE
                                                      441 W 5th Avenue, Suite 301
27                                                    Anchorage, AK 99501
                                                      T: 907.277.2500
28
     JOINT STATUS REPORT                                             United States Department of Justice
     No. 2:18-cv-01803-TSZ                       2                   Environmental Defense Section
                                                                     P.O. Box 7611
                                                                     Washington, D.C. 20044
                                                                     (202) 514-0135
          Case 2:18-cv-01803-TSZ Document 45 Filed 01/30/20 Page 3 of 4



1                                           F: 907.277.1390
                                            E: jlieb@earthjustice.org
2
3                                           /s/ Kristen L. Boyles
                                            Kristen L. Boyles (WSB #23806)
4                                           EARTHJUSTICE
                                            705 Second Avenue, Suite 203
5                                           Seattle, WA 98104
6                                           T: 206.343.7340
                                            F: 206.343.1526
7                                           E: kboyles@earthjustice.org
8                                           Attorneys for Citizens for Clean Air, a project
9                                           of Alaska Community Action on Toxics, and
                                            Sierra Club
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STATUS REPORT                                  United States Department of Justice
     No. 2:18-cv-01803-TSZ              3                 Environmental Defense Section
                                                          P.O. Box 7611
                                                          Washington, D.C. 20044
                                                          (202) 514-0135
           Case 2:18-cv-01803-TSZ Document 45 Filed 01/30/20 Page 4 of 4



1                                    CERTIFICATE OF SERVICE
2           I certify that on January 30, 2020, the foregoing was electronically filed with the Court’s
3    electronic filing system, which will generate automatic service upon on all Parties enrolled to
4    receive such notice.
5
6
                                                  /s/ Gus Maxwell
7                                                 GUS MAXWELL
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STATUS REPORT                                             United States Department of Justice
     No. 2:18-cv-01803-TSZ                        4                  Environmental Defense Section
                                                                     P.O. Box 7611
                                                                     Washington, D.C. 20044
                                                                     (202) 514-0135
